Citation Nr: 1131721	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis from June 2, 2005.

2.  Entitlement to an initial compensable rating for shin splints from June 2, 2005.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine from June 2, 2005, to October 22, 2009.

4.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine from October 23, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to June 2005.  The Veteran also had an earlier period of service with a reserve component.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2009, the Veteran testified at a hearing before the undersigned at the RO.  In July 2009, the Board remanded the above issues for further development.  

The claim for a TDIU has been raised by the record and is referred to the RO for initial adjudication. 


FINDINGS OF FACT

1.  From June 2, 2005, the preponderance of the competent and credible evidence of record is against finding that the Veteran's allergic rhinitis is manifested by greater than fifty percent obstruction of both nasal passages, complete obstruction of one nasal passage, or polyps.

2.  From June 2, 2005, the preponderance of the competent and credible evidence of record is against finding that the Veteran's shin splints is manifested by impairment of the tibia and fibula with at least slight knee or ankle disability even taking into account his complaints of pain.  

3.  From June 2, 2005, to February 22, 2009, the preponderance of the competent and credible evidence of record is against finding that the Veteran's degenerative disc disease of the lumbar spine was manifested by, even taking into account his complaints of pain, forward flexion of the thoracolumbar spine limited to less than 60 degrees; a combined range of motion of the thoracolumbar spine limited to less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes of having a total duration of at least 2 weeks during the past 12 months.

4.  From February 23, 2009, the preponderance of the competent and credible evidence of record shows that the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion of the thoracolumbar spine limited to 40 degrees but not 30 degrees or less even taking into account his complaints of pain; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of having a total duration of at least 4 weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  From June 2, 2005, the Veteran has not met the criteria for a compensable rating for allergic rhinitis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.97, Diagnostic Code 6522 (2010).

2.  From June 2, 2005, the Veteran has not met the criteria for a compensable rating for shin splints.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2010).

3.  From June 2, 2005, to February 22, 2009, the Veteran has not met the criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).  

4.  From February 23, 2009, the Veteran has met the criteria for a 20 percent rating for degenerative disc disease of the lumbar spine, but no more than 20 percent.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for his allergic rhinitis, shin splints, and degenerative disc disease of the lumbar spine.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the July 2005 and January 2006 38 U.S.C.A. § 5103(a) notice letters provided to the Veteran prior to the May 2006 rating decision), VA's duty to notify in this case has been satisfied.  

Moreover, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem is harmless error because the claimant was thereafter provided adequate notice in April 2007, May 2008, and October 2009 VCAA letters followed by the readjudication of the claims in the November 2010 supplemental statement of the case and this readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Furthermore, the Board finds that if VA nonetheless failed in its duty to provide adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem also does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the VCAA notice letters as well as the rating decision, statement of the case, supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available records, including the Veteran's records from the Tampa VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The record also shows that the Veteran was afforded VA examinations in April 2006, June 2006, and October 2009, which are adequate to adjudicate the claims.  As to the October 2009 VA examinations, they substantially comply with the Board's remand directives, because the examiners reviewed the claims file, conducted an in-depth examination of the claimant, and thereafter provided needed medical opinions as to the severity of the disabilities that was supported by citation to evidence found in the record that allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Claims

The Veteran and his representative assert that the claimant's allergic rhinitis, shin splints, and degenerative disc disease of the lumbar spine meet the criteria for higher evaluations.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Allergic Rhinitis

The May 2006 rating decision granted service connection for allergic rhinitis and rated it as 0 percent disabling from June 2, 2005, under 38 C.F.R. § 4.97, Diagnostic Code 6522.  

Under Diagnostic Code 6522 allergic or vasomotor rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  

With the above criteria in mind, the Board notes that at the April 2006 VA respiratory examination the Veteran complained of ongoing nasal congestion that he treated himself, with over the counter medication.  On examination, he had significant nasal congestion with inflammation of the interior turbinates bilaterally.  However, at the April 2006 VA general examination, his nares was normal, he had no maxillary sinus tenderness, and his mucous membranes were moist, pink, and normal in appearance.  An August 2007 head computerized tomography (CT) reported that his sinuses were unremarkable.  At the October 29, 2009, VA sinus examination, the Veteran complained of nasal congestion, watery eyes, an itchy nose, and sneezing.  He also complained of chronic breathing problems.  He said he treated his condition with medication.  On objective examination, it was opined that the Veteran did not have any nasal obstruction, polyps, or any evidence of sinus disease.  X-rays of the sinuses did not show any soft tissue masses.  

While treatment records document his periodic complaints and treatment for allergic rhinitis, nothing in these records contradicts the VA examiners' opinions that the Veteran's disability was not manifested by polyps.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

While a single October 16, 2009, treatment record reported that the Veteran had a total obstruction of the nasal cavity, the Board finds the VA examination opinions rendered in April 2006 and on October 29, 2009, to be more competent and credible.  The VA examiners determined that the Veteran's allergic rhinitis did not regularly cause greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage.  Notably, the VA examination reports were prepared before and after the treatment record in question, and were conducted after a historical review of the record on appeal.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board's decision to give more credence to the VA examiners' opinions as to this question is further supported by the fact that the August 2007 CT reported that his sinuses were unremarkable and October 2009 x-rays showed no soft tissue sinus masses.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

Therefore, the Board finds that the preponderance of the competent and credible evidence of record shows that the Veteran's adverse symptomatology does not equate to the criteria required for a compensable rating because it does not show greater than fifty percent obstruction of both nasal passages, complete obstruction of one nasal passage, or polyps.  38 C.F.R. § 4.97.  This is true from June 2, 2005, onward and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a rating the Veteran's allergic rhinitis under one of the other Diagnostic Codes for rating diseases of the nose or throat, the Board notes that the record, including the findings at the April 2006 and October 2009 VA examinations, are negative for a diagnosis of a deviated septum, loss of part of the nose, sinusitis, laryngitis, laryngerctomy, aphonia, stenosis of the larynx, injury to the pharynx, bacterial rhinitis, and/or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502 to 6524 (2010).  In fact, the October 2009 VA examiner specifically opined that he did not have a deviated septum, tissue loss, sinusitis, bacterial rhinitis and granulomatous rhinitis.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected allergic rhinitis as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the Board finds that Diagnostic Codes 6502 to 6524 are not applicable to the current appeal.  This is true from June 2, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Shin Splints

The May 2006 rating decision granted service connection for shin splints and rated it as 0 percent disabling from June 2, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With the above criteria in mind, the Board notes that at the April 2006 VA general examination the Veteran complained of pain radiating down his shin which increased with activity.  However, while an examination revealed pain with palpation of the shins, his strength was intact and the Veteran did not complain of any joint problems.  At the October 2009 VA shin splint examination, the Veteran complained of chronic shin pain.  He said he stayed off of his feet when the pain becomes bad.  He also reported that he has to walk with a cane and he had weekly flare-ups that cause him to stay in bed for one to two days. On objective examination, there was tenderness to palpation of the shins.  The examination was  negative for genu recurvatum, bone and joint abnormality, bone disease, and malunion of the os calcis or astragulus.  Weight bearing was not affected, and there were no functional limitations to standing and walking. It was also opined that that there was no restriction or pain with motion of the knees or ankles.  There is no competent medical evidence which contradicts the VA examiners' opinions as to the severity of the Veteran's service connected shin splints.  See Colvin, supra.  In fact, while the claims file contains extensive treatment records, these records are negative for complaints, diagnoses, or treatment for his shin splints.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 10 percent rating because the objective evidence of record does not show impairment of the tibia and fibula with at least slight knee or ankle disability - instead it shows that the knee and ankle are normal.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true from June 2, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a rating the Veteran's shin splints under one of the other Diagnostic Codes for rating diseases of the knee and leg, the Board notes that the record, including the findings at the April 2006 and October 2009 VA examinations, are negative for knee or ankle ankylosis, instability, cartilage dislocation, lost motion, genu recurvatum, malunion, and/or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5274 (2010).  In fact, the October 2009 VA examiner specifically opined that he did not have lost motion, genu recurvatum, malunion, or astragalectomy.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected shin splints as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts, supra.  Therefore, the Board finds that Diagnostic Codes 5256 to 5274 are not applicable to the current appeal.  This is true from June 2, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Degenerative Disc Disease of the Lumbar Spine

The May 2006 rating decision assigned the Veteran's degenerative disc disease of the lumbar spine a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 effective June 2, 2005, and the December 2010 rating decision assigned it a 20 percent rating also under 38 C.F.R. § 4.71a, Diagnostic Code 5243 effective October 23, 2009.  

From June 2, 2005, to February 22, 2009

As to rating the Veteran's service connected degenerative disc disease of the lumbar spine under Diagnostic Code 5243, it provides a higher, 20 percent rating, when the disability is manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

However, while the Veteran and his representative claim, in substance, that the appellant's adverse symptomatology causes him to be unable to function at times, there is no competent and credible evidence in the record of the claimant's degenerative disc disease of the lumbar spine requiring physician prescribed bed rest for 2 weeks in any 12 month period from June 2, 2005, to February 22, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, at his June 2006 spine VA examination, the Veteran specifically reported that he did not have any incapacitating episodes in the last twelve months.  Therefore, the Board must deny the claim for a higher evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  This is true from June 2, 2005, to February 22, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to rating the Veteran's degenerative disc disease of the lumbar spine under the General Rating Formula for Disease and Injuries of the Spine, the Board notes that the claimant will only be entitled to a higher, 20 percent rating, if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.

In this regard, at the April 2006 general VA examination the Veteran complained of problems with constant low back pain.  On examination, the Veteran had pain to palpation in the low back and range of motion studies revealed 80 degrees of flexion and 25 degrees of extension.  The diagnosis was lumbar strain.  

At the subsequent June 2006 spine VA examination, the Veteran continued to complain of problems with constant low back pain.  On examination, he had lumbar tenderness and muscle spasms.  It was thereafter opined that the range of motion of the thoracolumbar spine was forward flexion to 70 degrees and the combined range of motion of the thoracolumbar spine was 210 degrees (forward flexion to 70 degrees; backward extension to 20 degrees; left and right lateral flexion to 30 degrees; and left and right rotation to 30 degrees).  It was also opined that, while the Veteran had pain at maximum forward flexion and extension, there was no pain, fatigue, weakness, instability, or decreased in range of motion with repetition.  X-rays of the lumbar spine revealed moderate degenerative changes.

Thereafter, treatment records from Select Physical Therapy dated from March 2008 to February 22, 2009, also include range of motion studies for the lumbar spine.  Specifically, March 2008 treatment records reported the active lumbosacral spine motion was 100 percent of flexion, 0 percent of extension to neutral, and 50 percent of right and left side bending.  Thereafter, June 2008 treatment records reported the active lumbosacral spine motion in April 2008 was 100 percent of flexion, 0 percent of extension to neutral, and 50 percent of right and left side bending.  It was also reported that the Veteran's range of motion goals by April 2008 were 60 degrees of active flexion, 25 degrees of active extension, and 25 degrees of active right and left side bending.  The Board notes that it is unclear from the record whether flexion of the lumbosacral spine was actually 60 degrees in April 2008.  Therefore, the Board does not find this range of motion study credible.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

Moreover, while a review of the record on appeal reveals VA treatment records that document the Veteran's periodic complaints and treatment for low back pain and lost motion, nothing in these records shows the range of motion of the lumbar spine less than what was reported in the above records or documents a problems with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  See Colvin, supra.

Consequently, even taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, the Board finds that the criteria for a rating in excess of 10 percent is not warranted for his service-connected degenerative disc disease of the lumbar spine under the General Rating Formula for Disease and Injuries of the Spine due to limitation of motion of the spine because the record is negative for competent and credible evidence that forward flexion of the thoracolumbar spine is not greater than 60 degrees or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  38 C.F.R. § 4.71a.  This is true from June 2, 2005, to February 22, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Likewise, the Board finds that the criteria for a rating in excess of 10 percent is not warranted for his service-connected degenerative disc disease of the lumbar spine under the General Rating Formula for Disease and Injuries of the Spine because, while the June 2006 spine VA examiner noted a problem with muscle spasms, the record is negative for competent and credible evidence that the muscle spasm, or any guarding, was severe enough to result in an abnormal gait, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  This is true from June 2, 2005, to February 22, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From February 23, 2009

The Board notes that the February 23, 2009, treatment records from Select Physical Therapy reported that the active lumbosacral spine motion was flexion to 40 degrees, extension to 50 degrees, and right and left side bending to 6 degrees.

As noted above, the General Rating Formula for Disease and Injuries of the Spine, provides a higher, 20 percent rating, if there is forward flexion of the thoracolumbar spine is not greater than 60 degrees.  38 C.F.R. § 4.71a.  Consequently, taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, the Board finds that the criteria for a 20 percent rating has been met.  38 C.F.R. § 4.71a.  This is true from February 23, 2009, and therefore a further staged rating is warranted.  Fenderson, supra.

As to a rating in excess of 20 percent for the Veteran's service connected degenerative disc disease of the lumbar spine from February 23, 2009, under Diagnostic Code 5243, it provides a higher, 40 percent rating, when the disability is manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

However, while the Veteran told the October 2009 VA examiner that his low back pain is so bad that it requires him to stay in bed for one to two days a week, there is no objective medical evidence in the record of the claimant's degenerative disc disease of the lumbar spine being prescribed bed rest by a physician for at least 4 weeks in any 12 month period since February 23, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, the Board finds more competent and credible the objective medical evidence of record that do not document at least 4 weeks of physician prescribed bed rest for any 12 month period since February 23, 2009, than the Veteran and his representative's claims to the contrary.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Bloom, supra.  Therefore, the Board must deny the claim for a higher evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  This is true from February 23, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to a rating in excess of 20 percent for the Veteran's service connected degenerative disc disease of the lumbar spine from February 23, 2009, under the General Rating Formula for Disease and Injuries of the Spine, the Board notes that the claimant will only be entitled to a higher, 40 percent rating, if it is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that at the October 2009 spine VA examination the Veteran complained of chronic low back pain with decreased motion, stiffness, weakness, and spasms.  An April 2008 lumbar spine magnetic resonance imaging evaluation (MRI) showed disc bulges and degenerative changes at L4-L5 and L5-S1.  An August 2009 lumbar spine x-ray showed mild to moderate degenerative joint disease of the lumbar spine similar to what was seen in an earlier March 2008 x-ray.  It was thereafter opined that, with pain and repetitive motion, thoracolumbar spine forward flexion was 50 degrees.  The diagnosis was moderate degenerative joint disease of the lumbar spine.

While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for low back pain and lost motion, nothing in these records show the range of motion of the lumbar spine less than what was reported at the above two VA examinations or documents ankylosis.  See Colvin, supra.  Moreover, in the absence of a diagnosis of ankylosis of the thoracolumbar spine, the Board may not rate his service-connected degenerative disc disease of the lumbar spine as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, even taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, the Board finds that the criteria for a rating in excess of 20 percent is not warranted for his service-connected degenerative disc disease of the lumbar spine under the General Rating Formula for Disease and Injuries of the Spine because the record is negative for competent and credible evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees or less and because the record is negative for ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.71a.  This is true from February 23, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Other Concerns

The Board notes that Note 1 to 38 C.F.R. § 4.71a allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected back disorder.  However, a review of the record on appeal reveals that the RO has already granted the Veteran separate ratings for right and left lower extremity radiculopathy and the claimant did not appeal that rating decision.  Therefore, whether the claimant is entitled to increased ratings for his radiculopathy is not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.302(c) (2010) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  

Next, the Board notes that each of the ways by which the spine is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010), contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both lumbosacral strain under Diagnostic Code 5237 and other symptoms, such as those set forth in Diagnostic Code 5242 for degenerative joint disease, would be inappropriate.  38 C.F.R. § 4.14 (2010).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Likewise, while the record shows that the Veteran has problems at L4-L5 and L5-S1, the Board may not provide separate ratings because his problem do not extend beyond the first spinal segment.  38 C.F.R. § 4.71a, Note 2.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Conclusion

As to the Veteran's claims that his disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, supra, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disorders are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, while the Veteran told his October 2009 VA examiner that he had lost 26 weeks of work in the last year because of his service connected disabilities including his low back disability, there simply is no objective evidence that any of his disorders, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disorders cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

As to the various lay statements as well as the personal hearing testimony found in the record, while the Veteran is competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more competent the opinions provided by the medical experts at the VA examinations as to the severity of his service connected disabilities than these lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claims to the extent outlined above, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

From June 2, 2005, an initial compensable rating for allergic rhinitis is denied.

From June 2, 2005, an initial compensable rating for shin splints is denied.

From June 2, 2005, to February 22, 2009, an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

From February 23, 2009, an initial 20 percent rating for degenerative disc disease of the lumbar spine is granted, but no more than 20 percent.




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


